By the Court,
Lewis, J.
alone. Writings not signed, upon loose papers, which tend to oblige the person who has written them, sUch as a promissory . note, an instrument of sale, &c.; although they are found in the hands of him towards whom the obligation was to be contracted, are no evidence however against the person who has written them, that the obligation has really been contracted, and they pass only fob simple projects which have not been executed. 2 Pothier 196. Let the judgment of the City Court be affirmed.